Citation Nr: 1816196	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-26 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety disorder and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 1977 and from July 1980 to June 1984. 

This appeal to the Board of Veterans' Appeals (Board) initially arose from an August 2011 rating decision, which denied the Veteran's application to reopen a claim for service connection for PTSD.  

In a February 2017 Board decision, the Board reopened and remanded the claim.  The case is now returned to the Board for further appellate review. 

The Board notes that in his substantive appeal, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Subsequently, however, in August 2014, the Veteran, through his representative, withdrew the request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2017).

Although the Veteran has claimed service connection for PTSD and the RO has characterized it as such, the Board has expanded the claim to include consideration of other psychiatric diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet.  App. 1 (2009), as reflected on the title page.  

Regarding representation, the Veteran changed his representation from the American Legion to Dan Curry, Attorney at Law, in an August 2017 VA Form 21-22a.  Therefore, the Board recognizes this change in representation.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. 
§ 7107(a) (2012) and 38 C.F.R. § 20.900(c) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's February 2017 remand, the Veteran underwent a VA examination in April 2017.   

The Veteran contends he has a psychiatric disorder as result of his service in the Navy in the medical field because he treated and saw badly injured people.  

The April 2017 examiner opined that the Veteran did not meet the criteria for a PTSD diagnosis or any other mental disorder.  While the VA examiner indicated there was no current psychiatric diagnosis, the Court has cautioned VA against denying claims for service connection based on the lack of a current diagnosis if there is evidence in the claims file that indicates the Veteran has had a disability for which he is claiming service connection at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Moreover, the Board cannot draw a bright line at the date of claim but must consider all of the evidence of record in determining whether the Veteran has met the current disability requirement.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).  The Veteran was diagnosed with an anxiety disorder on numerous occasions, to include in 1997 SSA disability determinations, 1998 VA treatment records and a July 1998 VA examination report, as well as complaints of anxiety in 2005 VA treatment records.  This could indicate that the Veteran has had a psychiatric disorder other than PTSD at some time during the pendency of the claim, and an opinion should be obtained as to whether this is the case and, if so, whether it is related to service, to include the medical treatment the Veteran provided to others.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request an opinion from a VA psychiatrist or psychologist.  The claims file, including a copy of this remand, must be made available to the psychologist or psychiatrist.

Based on review of the record, the psychologist or psychiatrist should offer an opinion as to whether the Veteran has had a psychiatric disorder, to include anxiety disorder, at any time since approximately 2010 when the Veteran filed the current claim.  If so, the psychologist or psychiatrist should indicate whether it is at least as likely as not (50 percent or higher degree of probability) that any such psychiatric disorder is related to the Veteran's military service, to include his provision of medical treatment to others during service.

A complete rationale should accompany any opinion provided.

The psychologist or psychiatrist is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

2.  After completing the above action, and any other development deemed necessary, readjudicate the claim.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






